NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 07/11/2022 has been entered. Claims 1, 3, and 5-19 are still pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1, 3, and 5-19 are allowed.

Regarding claim 1 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a light irradiation device comprising a light source that emits light along an optical axis; an optical member that is supported so as to rotate around a rotation axis and includes a first prism part that emits first detection light based on the light, the rotation axis and the optical axis being a same axis; and a sensor that receives the first detection light and detects a light amount of the first detection light, wherein the first prism part is arranged in an outer circumferential part of the optical member around the rotation axis, the light amount of the first detection light received by the sensor changes depending on a position of the optical member in a rotation direction when the optical member rotates, and the first prism part emits the first detection light outward in a radial direction centering at the rotation axis of the optical member as specifically called for the claimed combination.
The closet prior art, BELLIVEAU (US 10,111,295), does not include the combination of all the claimed limitations above, specifically a light source emits light along an optical axis, an optical member rotates around a rotation axis, the rotation axis and the optical axis being a same axis, the first prism part is arranged in an outer circumferential part of the optical member around the rotation axis, and the light amount of the first detection light received by the sensor changes depending on a position of the optical member in a rotation direction when the optical member rotates as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the BELLIVEAU reference in the manner required by the claims.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 11, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a light irradiation device comprising a light source that emits light; an optical member that is supported so as to rotate around a rotation axis and includes a first prism part that emits first detection light based on the light; and a sensor that receives the first detection light and detects a light amount of the first detection light, wherein the first prism part is arranged in an outer circumferential part of the optical member around the rotation axis, the light amount of the first detection light received by the sensor changes depending on a position of the optical member in a rotation direction when the optical member rotates, the first prism part has a first surface that allows the light to enter and a second surface that is arranged to face the first surface, the second surface reflects the entered light outward in a radial direction centering at the rotation axis of the optical member, the optical member includes a light guide part that guides the first detection light to a photoreception part of the sensor, the light guide part includes a first light emission end part and a second light emission end part arranged side by side in the rotation direction of the optical member, the first detection light includes second detection light and third detection light, the first light emission end part emits the second detection light, the second light emission end part emits the third detection light, the sensor detects the light amount of the first detection light based on whether the first detection light is received or not and reception of at least the second detection light or the third detection light, the optical member includes a second prism part that emits irradiation light based on the light, and the second prism part changes light distribution of the irradiation light depending on the position of the optical member in the rotation direction when the optical member rotates as specifically called for the claimed combination.
The closet prior art, BELLIVEAU (US 10,111,295), does not include the combination of all the claimed limitations above, specifically a light source emits light, an optical member rotates around a rotation axis, the first prism part is arranged in an outer circumferential part of the optical member around the rotation axis, the light amount of the first detection light received by the sensor changes depending on a position of the optical member in a rotation direction when the optical member rotates, the light guide part includes a first light emission end part and a second light emission end part arranged side by side in the rotation direction of the optical member, the first light emission end part emits the second detection light, the second light emission end part emits the third detection light, the sensor detects the light amount of the first detection light based on whether the first detection light is received or not and reception of at least the second detection light or the third detection light, the optical member includes a second prism part that emits irradiation light based on the light, and the second prism part changes light distribution of the irradiation light depending on the position of the optical member in the rotation direction when the optical member rotates. as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the BELLIVEAU reference in the manner required by the claims. 
In other words, the prior art taken as a whole does not show or suggest the combination of the first prism part on the outer circumferential part of the optical member, the optical member directs light of the light source to both (1) the sensor as a first, second, and third detection light and (2) irradiation, and the light received by the sensor changes depending on a position of the optical member in a rotation direction when the optical member rotates as claimed. Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875